Dear Sheriff Ackal:
You have requested the Attorney General's opinion regarding the responsibilities and obligations of the Iberia Parish Sherriff's Office ("Sherriff") and the Constable of Iberia Parish with regard to taking possession of livestock running at large on private property. Specifically, your request states that the Sheriff often receives complaints about livestock running loose on private property. Your request further asks whether it is the responsibility of the Sheriff or the Constable to take possession of said livestock. For reasons stated in more detail below, this office is of the opinion that while both the Sheriff and the Constable of Iberia Parish have the authority to take possession of livestock running at large on private property, it is the Sheriff, as chief law enforcement officer of the parish, who retains the ultimate responsibility to enforce local laws.
Pursuant to La.R.S. 33:1236, a parish governing authority1 is authorized to regulate, through the enactment of ordinances, the problem of animals roaming at large.2 More specifically, La.R.S. 33:1236
provides:
  The police juries and other parish governing authorities shall have the following powers:
                                   * * * *Page 2   (5) To pass all ordinances and regulations . . . to determine what animals shall not be suffered to rove, and in what cases they may lawfully be killed.
In accordance with the Iberia Parish Home Rule Charter, the Iberia Parish Council enacted an ordinance regulating the running at large of animals and fowl. Section 5-2 of the Code of Ordinances provides, in pertinent part:
  No animal and/or fowl shall be allowed to run at large in the rural areas of Iberia Parish . . . whether it is on private or public property, without the owner or person in charge thereof having direct physical control over such animal and/or fowl . . ."3
Section 5-2 further provides for the specific means for the enforcement of this provision, stating:
  Any police or law enforcement officer, any agent of the Iberia Parish Animal Control Program, or any constable or their authorized designee shall be given the authority to enforce any and all of the regulations of this Section and to issue notices or court citations for violations of the regulations and controls herein.4
Thus, according to the Parish Ordinance, any police or law enforcement officer, including the sheriff or his deputies, any agent of the Iberia Parish Animal Control Program, or any constable or their designee has the authority to enforce the prohibition against the running at large, on private property, of animals and fowl in Iberia Parish. This enforcement authority includes the taking possession or impoundment of said animals.5
Previous opinions of this office have interpreted State laws restricting dogs from running at large containing similar language regarding the enforcement of those laws. More specifically, La.R.S. 3:2773
states that "any citizen, or the sheriff, constable, or other police officers of any parish, ward, or municipality shall seize any dog found unaccompanied by its owner or keeper and running at large . . ." This office has concluded that a reading of this language places the responsibility for enforcing La.R.S. 3:2773 upon the sheriff, constable, or other police officer unless the police jury delegates a specificagency as the primary enforcer.6 However, "if the police jury does *Page 3 
not delegate any agency specifically, the sheriff, as primary law enforcer and keeper of order in the parish, would have the responsibility."7
In fact, this office has also opined that even when the parish governing authority designates a specific agency as the primary enforcer, the sheriff, as chief law enforcement officer of the parish, still has a duty to aid and assist in preserving the peace and enforcing all state, parish, local laws, and ordinances.8 The sheriffs duty to aid and assist in the enforcement of all state, parish, and local laws derives from La.Const. Art. V, Sec. 27, which provides in pertinent part:
  In each parish a sheriff shall be elected for a term of four years. He shall be the chief law enforcement officer in the parish, except as otherwise provided by this constitution, and shall execute court orders and process.9
Therefore, inasmuch as Section 5-2 of the Iberia Parish Code of Ordinances, regulating animals running at large, does not designate a primary agency for purposes of enforcing the law, under Louisiana law, the local laws of Iberia Parish, and according to previous opinions of this office interpreting same, the Sheriff and the Constable each independently have concurrent responsibility for taking possession of livestock running at large on private property. However, although both the Sheriff and the Constable both have the legal authority to enforce the local livestock laws, this authority is not mutually exclusive. In any event, the Sheriff, as chief law enforcement officer of the parish, retains the responsibility to enforce local laws if the Constable acts in this regard, fails, or chooses not, to act. *Page 4 
We hope that this sufficiently answers your inquiry, however if we may be of further assistance please do not hesitate to contact our Office.
  Yours truly,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: __________________________ Megan K. Terrell Assistant Attorney General
  JDC/MKT/tp
1 Iberia Parish operates pursuant to their Home Rule Charter, under the authority of Article VI, Section 5 of the Louisiana Constituion of 1974. Pursuant to the Iberia Home Rule Charter, adopted and approved by the voters of Iberia Parish in a special election held on March 26, 1983, and as amended in a special election held on July 20, 1996, the Parish of Iberia operates under a "president-council" form of government. "Iberia Parish Home Rule Charter For A Council-President Government", August 1, 1996. http://www.iberiaparishqovernment.com/forms/HomeRuleCharter.pdf (Site last visited 2/23/2011).
2 La. Atty. Gen. Op. 90-536 ("parish governing authority is delegated by statute the police power to enact an animal control ordinance regulating any or all animals roaming at large, to provide means for the enforcement of the ordinance")
3 Iberia Parish Code of Ordinances, Section 5-2(a). There are three exceptions to this general rule, including, for purposes of this Opinion, "except, where such private property is the property of such owner or person responsible for said animal or fowl". Thus, according to the Ordinance, it is not unlawful for an animal to run at large on the private property of said animal's owner or the person responsible for the animal.
4 Iberia Parish Code of Ordinances, Section 5-2(c).
5 See Iberia Parish Code of Ordinances, Section 5-2(b)(4), which provides "[e]ach owner will be charged and assessed an impoundment fee on a per day basis . . .".
6 La. Atty. Gen. Op. 03-0276. [Emphasis in original]
7 Id. See also La. Atty. Gen. Op. 95-3.
8 La. Atty. Gen. Op. 83-17 (stating that even where the police jury of West Baton Rouge Parish intended for the constable to enforce ordinances and regulations that control dogs running at large, the sheriff is obliged to enforce the ordinance in his parish in order to preserve the public peace, safety or welfare, or whenever a legitimate request for assistance is tendered by a constable). See also La. Atty. Gen. Op. 94-105.
9 See also La.R.S. 15:704 ("[e]ach sheriff shall be the keeper of the public jail of his parish, and shall by any lawful means preserve the peace and apprehend all disturbers thereof, and other public offenders."); La.R.S. 33:1435 ("[e]ach sheriff shall be keeper of the public jail of his parish and shall preserve the peace and apprehend public offenders."); and Jackson v. State of Louisiana, 980 F.2d 1009
(5th Cir. 1993) (under Louisiana law, the sheriff generally has authority over the entire parish and the statute providing that the sheriff shall be the keeper of the public jail and shall preserve peace and apprehend public offenders is not limited to matters incidental to the operation of the prison).